

117 HRES 699 IH: Expressing the sense of the House of Representatives that there should be established a “National African Immigrant Heritage Month” in September to celebrate the great contributions of Americans of African immigrant heritage in the United States who have enriched the history of the Nation.
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 699IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2021Mr. Torres of New York (for himself and Ms. Clarke of New York) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing the sense of the House of Representatives that there should be established a National African Immigrant Heritage Month in September to celebrate the great contributions of Americans of African immigrant heritage in the United States who have enriched the history of the Nation.Whereas people of African immigrant heritage are found in every State of the Union;Whereas the history of Americans of African immigrant heritage in the United States is inextricably tied to the story of the Nation;Whereas the community of Americans of African immigrant heritage in the United States is an inherently diverse population hailing from every African country where up to 2,000 languages are spoken on the continent;Whereas Americans of African immigrant heritage in the United States come from all regions in Africa and do not constitute a homogeneous group, including people from different national, linguistic, ethnic, racial, cultural, and social backgrounds;Whereas African immigrants have made significant contributions to American culture such as having high educational and income levels, as well as contributing to many areas of American life such as the military, health care, arts, education, community service, and public policy;Whereas raising awareness about African immigrant heritage is crucial to effectively fighting disparities within the greater Black population in the American narrative and is essential to building a stronger community and a stronger America;Whereas during the 17th, 18th, and 19th centuries, a significant number of enslaved people from the Africa region were brought to the United States;Whereas African immigrants from Cape Verde first came to the United States in the 1790s;Whereas, in 1820, free and formerly enslaved African Americans began to resettle in Liberia, creating an enduring relationship between the two countries;Whereas, in the 1960s to 1970s, due to the more racially inclusive provisions of the Immigration and Nationality Act, more African immigrants from across the continent came to the United States primarily as students;Whereas, in the 1980s and 1990s, Africans in the United States were primarily refugees, who were fleeing hardships from countries such as Ethiopia, Liberia, Sierra Leone, Somalia, and Sudan;Whereas, in the 2000s, Africans in the United States were the largest beneficiaries of the highly popular Department of State program known as the Diversity Visa Lottery program;Whereas restrictive immigration policies in the late 2010s and early 2020s, such as the Muslim and Africa bans, suspension of the Diversity Visa program, and changes to the U.S. Refugee Admissions Program, had a negative impact on African immigration to the United States;Whereas much like the United States, the countries in Africa faced obstacles of in-country slavery and colonialism and struggled for independence;Whereas the independence movements in many countries in Africa during the 1960s and the consequential establishment of independent democratic countries in Africa strengthened ties between the region and the United States;Whereas the 44th President of the United States, Barack Hussein Obama, is of Kenyan descent;Whereas the countries in Africa are important economic partners of the United States;Whereas the people of Africa share the hopes and aspirations of the people of the United States for peace and prosperity throughout the world, but there remains much to be done to ensure that Americans of African immigrant heritage have access to resources and a voice in the United States Government and continue to advance in the political, social, and economic landscape of the United States; andWhereas celebrating National African Immigrant Heritage Month in September would provide the people of the United States with an opportunity to recognize the achievements, contributions, and history of and to appreciate the challenges faced by Americans of African immigrant heritage: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)a National African Immigrant Heritage Month should be established to celebrate the significant contributions of Americans of African immigrant heritage to the history of the United States; and(2)the people of the United States should observe the month with appropriate ceremonies, celebrations, and activities to recognize that Americans of African immigrant heritage enhance the rich diversity of and strengthen the United States.